DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims filed on 11/16/21 was given in an interview with Brendan Clark on 3/7/2022.
Please further amend the following claims
Claim 1. (Currently Amended) A computer-implemented method for network traffic control by a Software Defined Networking (SDN) application, comprising:
generating, using the SDN application, a control policy for a network traffic event, wherein the SDN application is a network element operable by way of a network application plane; 
converting the control policy to a table configured for use by a SDN controller, wherein the SDN controller operable by way of a control plane; and 
providing, from the SDN application, the table to the SDN controller,
authenticating the SDN application to the SDN controller, wherein authenticating the SDN application to the SDN controller provides the SDN application permissions to access network traffic information related to the SDN application and another node in communication with the SDN controller;
monitoring, using the SDN application, the network traffic information associated with network devices via 
analyzing, using the SDN application, the network traffic information, wherein the control policy is based on analysis of the network traffic information,
wherein a control rule based on the table is enforced by a network element in communication with the SDN controller, wherein the network element is operable by way of the data plane.
Claim 3.	Cancelled
Claim 4.	Cancelled
Claim 5. (Currently Amended) The computer-implemented method of claim 1, wherein the control policy is configured to identify anomalous traffic based on the analysis of the network traffic information.
Claim 13.	(Currently Amended) A computer-implemented system for network traffic control by a Software Defined Networking (SDN) application comprising: 
a non-transitory memory having instructions stored thereon for implementing elements for network traffic control by the SDN application, wherein the SDN application is a network element operable by way of a network application plane; and 
a processor operatively coupled to the non-transitory memory and configured to execute the instructions thereby effectuating: 
a policy generation module of the SDN application configured to generate a control policy for a network traffic event; 
a policy conversion module of the SDN application configured to convert the control policy to table configured for use by a SDN controller, wherein the SDN controller operable by way of a control plane; and 
a controller communication module of the SDN application configured to provide a table to the SDN controller, 
authenticating the SDN application to the SDN controller, wherein authenticating the SDN application to the SDN controller provides the SDN application permissions to access network traffic information related to the SDN application and another node in communication with the SDN controller;
monitoring, using the SDN application, the network traffic information associated with network devices via 
analyzing, using the SDN application, the network traffic information, wherein the control policy is based on analysis of the network traffic information,
wherein a control rule based on the table is enforced by a network element in communication with the SDN controller, wherein the network element is operable by way of the data plane.
Claim 14. Cancelled
Claim 15. Cancelled
Claim 16. (Currently Amended) The computer-implemented system of claim 13, wherein the non-transitory memory stores instructions that when executed by the processor are configured to effectuate: 
an analysis module of the SDN application configured to identify anomalous traffic within the network traffic, wherein the control policy is based on the anomalous traffic.
20. (Currently Amended) A system, comprising:
a non-transitory memory having instructions stored thereon; and 
a processor operatively coupled to the non-transitory memory, wherein execution of the instructions by the processor causes:
generating, using a Software Defined Networking (SDN) 
converting the control policy to a table configured for use by a SDN controller, wherein the SDN controller operable by way of a control plane; and 
providing, from the SDN application, the table to the SDN controller, 
authenticating the SDN application to the SDN controller, wherein authenticating the SDN application to the SDN controller provides the SDN application permissions to access network traffic information related to the SDN application and another node in communication with the SDN controller;
monitoring, using the SDN application, the network traffic information associated with network devices via 
analyzing, using the SDN application, the network traffic information, wherein the control policy is based on analysis of the network traffic information,
a table is enforced by a network element in communication with the SDN controller, wherein the network element is operable by way of the data plane.
Allowable Subject Matter
Claims 1-2, 5-13, and 16-20 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Although the prior arts of record based on Loo (US 20170093924), Zhang (US 20140325649), Arora (US 20150043382), Chua (US 9038151), Luciani (US 20040095947), and Wilkinson (US 20160157124) teaches a computer-implemented method for network traffic control by a Software Defined Networking (SDN) application, comprising: generating, using the SDN application, a control policy for a network traffic event, wherein the SDN application is a network element operable by way of a network application plane; converting the control policy to a table configured for use by a SDN controller, wherein the SDN controller operable by way of the control plane; and providing, from the SDN application, the table to the SDN controller, wherein a control rule based on the table is enforced by a network element in communication with the SDN controller, wherein the network element is operable by way of the data plane.
However, none of the prior art of record alone or in combination teaches authenticating the SDN application to the SDN controller, wherein authenticating the SDN application to the SDN controller provides the SDN application permissions to access network traffic information related to the SDN application and another node in communication with the SDN controller; monitoring, using the SDN application, the network traffic information associated with network devices via the data plane; and 
analyzing, using the SDN application, the network traffic information, wherein the control policy is based on analysis of the network traffic information, in view of other limitations of the independent claims. 

Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Cillis (US 20150234725): A method and system for testing a Virtualized Network Function (VNF) in a network. Metadata including test parameters pertaining to a network environment specific to the VNF is retrieved. At least one Virtualized Network Tester (VNT) for testing the VNF is created and stored in the network. The metadata is mapped to a test list to define a test suite of test cases based on the test parameters in the metadata. The VNF is tested by the at least one VNT according to the test suite to enable the at least one VNT to emulate the network environment specific to the VNF. The VNF is disconnected from the network and from virtual networks during the testing. If the testing is successful, the VNF is attached to the network and to virtual networks to enable the VNF to be deployed in the network. If the testing is unsuccessful, the method ends.
Gasparakis (US 20160285704): Technologies for performing network analysis of a network include a network analytics node to determine one or more features of network traffic of the network. Each feature includes indexes associated with a link property, a protocol, and a time property. The network analytics node monitors the network traffic of the network based on the one or more features and generates one or more observation vectors. Each observation vector includes a plurality of the one or more features based on the monitored network traffic. The network analytics node performs a statistical network analysis of the network traffic based on the generated one or more observation vectors to generate a probabilistic model of the network traffic.
Any comments considered necessary by applicant must be submitted no later than

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498